Citation Nr: 9902670	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-20 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service with the United States Army 
from May 1965 to May 1968 and was awarded the Combat 
Infantrymans Badge for his service in Vietnam.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a July 1996 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD with a non-compensable evaluation.  By rating decision 
in July 1997, the RO awarded an increased evaluation of 10 
percent for PTSD, under diagnostic code 9411.  


FINDING OF FACT

The veterans PTSD is manifested by depression, anxiety, 
hypervigilence, sleep impairment, rage attacks, impaired 
impulse control, irritability, and violent impulses.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for service-
connected PTSD have been met; the criteria for an evaluation 
in excess of 30 percent have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the veterans claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a veteran is awarded service connection for a 
disability and appeals the ROs rating determination, the 
claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
In the instant case, there ample medical and other evidence 
of record, and there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VAs Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veterans condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veterans favor.  38 C.F.R. § 4.3 (1998).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VAs Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating anxiety disorders including PTSD.  61 Fed. 
Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).  
Because the veterans claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991).  In the instant case, the RO provided the 
veteran notice of the both the revised and the old 
regulations in the July 1997 supplemental statement of the 
case.  Thus, the Board finds that it may proceed with a 
decision on the merits of the veterans claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that a veteran need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail.  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Under the old Schedule, an evaluation of 50 percent is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired, and reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment as a result of psychoneurotic symptoms.  A 
30 percent evaluation is warranted for definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 10 percent evaluation is warranted 
for symptoms less than the criteria for the 30 percent 
evaluation, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).   

The current Schedule provides a 50 percent evaluation for 
PTSD for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 30 percent evaluation for PTSD is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms 
as:  depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss.  A 10 percent evaluation is warranted for 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms controlled by continuous medication.  38 C.F.R. 
§ 4.130, Diagnostic Codes 9411 (1998).  


Factual Background

By letter dated in August 1992, S.O.M., M.D. stated that the 
veteran had recently consulted him for problems relating to 
his military service.  Dr. S.O.M. diagnosed PTSD with a 
moderate level of intensity of symptoms, all anxiety-based, 
and none of which prevented the veteran from functioning at a 
full capacity as a clinical mental health professional.  

VA outpatient medical records from the VA Medical Center 
(MC), dated from July 1992 to March 1993, showed treatment 
for anger, sleep problems including panic attacks, job stress 
and irritability.  The veteran denied Vietnam combat 
nightmares.  The veteran indicated that he had been in 
counseling with a psychologist for about 5 years.  Diagnoses 
of PTSD and not otherwise specified anxiety disorder were 
indicated.  

The veteran filed a claim for VA benefits for service 
connection for PTSD in April 1996. 

A June 1996 VA social work report indicated that the veteran 
appeared tense and anxious.  The veteran lived with his wife 
of 13 years and their 11 year-old daughter.  He reported 
sleep disturbances and extreme sensitivity to sounds in the 
environment.  The veteran was intense, with problems with 
concentration, and indicated that he lost his temper on the 
job when stressed.  He stated that in 1993 he had to take a 
month of sick leave because the stress of his job and marital 
problems had put him at his emotional limit and he was unable 
to control his angry outbursts.  During his military service 
the veteran served with small Special Forces teams who worked 
with indigenous friendlies.  He reported being in combat on 
several occasions.  Following service, the veteran returned 
to college and became a registered nurse.  He worked at the 
Vet Center as a readjustment counselor, counseling veterans 
with PTSD, and had a masters degree.  The social worker 
indicated that the veterans chronic sleep disturbance and 
tension tended to produce chronic irritability and difficulty 
concentrating, and the veteran must work very hard to control 
his tendency toward angry outbursts when under stress.  

A VA examination for PTSD was conducted in June 1996.  The 
veteran indicated that he served in Vietnam from September 
1967 until the end of his enlistment period.  He reported 
several stressful events during his service.  Specifically, 
he described one instance where the indigenous troops were 
crowding on a helicopter meant for wounded soldiers.  The 
veteran lost his temper and was ready to shoot them, but was 
restrained.  The veteran reported a history of frequent 
intrusive thoughts and flashbacks shortly after his return 
from Vietnam.  He denied combat nightmares, but has anxiety 
dreams of returning to Vietnam.  He avoided holiday 
celebrations on the Fourth of July, Veterans Day and 
Memorial Day and avoided movies with gunfire in them.  Except 
for his work at the Vet Center, the veteran avoided 
socializing with veterans or veterans organizations.  He 
stated that he tried to isolate himself, but had several male 
friends.  He indicated a problem with anger and irritability, 
and denied any problems with concentration.  The examiner 
noted that the veteran was cooperative, but somewhat restless 
and tense.  He indicated an impression of PTSD and noted a 
Global Assessment of Functioning (GAF) score of 70.   

In his VA Form 9, substantive appeal, received in June 1997, 
the veteran requested that his evaluation for PTSD be 
increased to 30 percent.  He reported trouble concentrating, 
maintaining goal directed behavior, and sleeping, nightmares, 
hypervigilance, and angry outbursts especially directed at 
authority figures.  He indicated that he thought about the 
war, violence and torture all the time and sometimes cannot 
stand to be around other people.  

In a statement submitted with his VA Form 9, in June 1997, 
the veteran detailed the events during his service in 
Vietnam.  He reported that after killing a member of the 
Vietcong, he experienced a rush of adrenaline and an elated 
feeling.  He indicated that this event later disturbed him 
and he prayed for forgiveness for killing the man.  He also 
indicated that his team had problems with infiltrators from 
the Vietcong, including an armed uprising among the 
Vietnamese troops.  He indicated that he participated in an 
ambush on six Vietcong soldiers pushing bicycles loaded with 
mortars.  He felt disgust and remorse at the incident and 
considered it cowardly to ambush the enemy.  The veteran 
reported other incidents of his service in which he feared 
for his life due to being separated from his team.  Following 
service, the veteran indicated that he was hyperalert, jumpy, 
over reactive to stress, confrontation and authority, and had 
difficulty sleeping.  He stated that he remained in physical 
shape in case he had to get into combat again.  He got angry 
easily, was irritable, and had little patience.  He reported 
that the nightmares had faded, but he still had one 
occasionally.  

By letter dated in June 1997, S.A., Ph.D., stated that he saw 
the veteran in individual therapy sessions during 1989 and 
1990.  Since that time S.A. had many social and professional 
interchanges with the veteran.  He indicated that the 
veterans military experiences continue to impair his 
professional and social life.  The veteran exhibited 
depressed mood, anxiety, and impaired impulse control with 
periodic irritability and temper flare-ups.  S.A. noted 
observable behavior of scanning with paranoid features and 
reports of sleep impairment.  He indicated that, in the 
veterans current position, his background was in some ways a 
strength and the veterans difficulties were met with greater 
understanding than they would be elsewhere.  

By letter dated in June 1997, H.V., a licensed therapist, 
indicated that she had seen the veteran from January 1991 to 
September 1993.  She stated that the veteran suffered from 
recurrent depressed moods, anxiety, panic and rage attacks, 
and sleep disturbances that severely impacted his work 
performance and marital relationship.  The veteran had the 
necessary hours to prepare himself for the licensing 
examination to become a licensed marriage and family 
counselor, but his symptoms impaired his capacity to focus on 
the necessary study, and, thus, prevented him from moving up 
in his career and earning capacity.  H.V. indicated concern 
that the veterans current employment could cause increasing 
difficulty for the veteran as it continually re-triggered old 
war trauma.  

By letter dated in June 1997, J.N., M.A., the veterans 
supervisor, stated that there were times when the veteran had 
difficulty performing his work duties.  The veteran had to 
take thirty days off for rest and relaxation, due to PTSD 
symptomatology.  J.N. further stated that sometimes the 
veteran had to leave work early.  J.N. indicated that he had 
observed many angry outbursts from the veteran as a result of 
combat experience.  The veteran sometimes became overwhelmed 
by stories told to him by other veterans and would become 
very agitated, followed by depression and withdrawal from the 
other staff, which could last for several weeks.  At other 
times, J.N. had noted that the veteran was jumpy and hyper-
vigilant.  J.N. concluded that the veteran had PTSD and his 
work at the Vet Center exacerbated that condition.  

By letter dated in June 1997, the veterans spouse stated 
that she and the veteran had been married for 14 years.  She 
indicated that following the birth of their daughter she 
began to notice the veterans anger, depression, violence, 
escapism and nightmares.  She described the veterans 
hypervigilence and stated that it was directed even at his 
daughter.  She stressed the enormity of the veterans anger 
and stated that he was almost always angry.  Any little 
innocent thing seemed to trigger volcanic eruptions with 
yelling, cussing, stomping, and breaking things, including 
putting holes in doors and walls with his fists.  She related 
that he had once beat up their landlord over a minor 
disagreement.  She indicated that the veterans anger caused 
all those around him to be on guard, including their 
daughter.  She stated that the veteran exhibited hatred and 
distrust of authority, officials, government in general, and 
of anything related to the Vietnam war.  She reported that 
the veteran experienced guilt for surviving and not being 
wounded.  She stated that there was very little fun in their 
household.  

The veterans spouse stated that due to the veterans 
insomnia and bad dreams she and the veteran sleep apart.  She 
indicated that she feared his violence, although he had never 
hit her or any of his family members.  She stated that the 
veterans depression was worse on weekends when the veteran 
would just lie in bed or leave without a word.  The veteran 
kept a gun in the garage to protect himself and his family 
when the enemy comes.  The veterans spouse further 
reported that the veteran indicated that he did not want to 
live any longer and he would give up, were it not for his 
family.  

Another VA psychiatric examination was conducted in March 
1998.  The examiner noted that he reviewed the claims file.  
The veteran continued to be employed as a counselor at the 
Vet Center and did individual counseling and intake 
evaluations.  He qualified for a license for marriage and 
family counseling, but did not complete the application due 
to frustration with the system.  The veteran had been married 
for 15 years with a 13 year-old daughter.  He indicated that 
he enjoyed music and played in a small combo with friends.  
He enjoyed hiking and liked to do things with his family, 
although sometimes he could not tolerate therm.  He reported 
that his short fuse and frequent blow-ups have caused his 
wife and daughter to be afraid of him.  

The examiner noted that the veterans thought processes were 
unimpaired and thought content was focused on how his 
experiences in Vietnam continued to interfere with his 
dreams, memories, relationship with his family and friends, 
sleep, temper control, concentration, and behavior.  The 
veterans mood was depressed and his affect irritated, sad 
and tired.  He denied suicidal ideations, but admitted 
violent impulses.  The examiner indicated an assessment of 
PTSD and a GAF rating of 61-70.  He indicated that the 
veteran is holding his job, but at great personal cost.  The 
examiner indicated that the veteran would continue to bottle 
up his anger until he had exhausted all capacity to cope, 
either through psychiatric admission, violent explosion (at 
self or others) or avoidant behavior.  The examiner 
encouraged the veteran to obtain his counseling license, so 
he could more out of PTSD counseling.  He concluded that the 
veterans disability should be increased.  

A VA social work examination was also conducted in March 
1998.  The social worker indicated that he had reviewed the 
veterans claims file.  He indicated that following 
discharge, the veterans life appeared to be progressing 
normally, but he was experiencing sleep difficulties and deep 
anger and disillusion with the government and life in 
general.  The veteran reported using marijuana for the 
previous 30 years, as it smoothes out the rough edges.  
He indicated that he had an angry confrontation with his 
employer in 1981, following which he quit the job.  The 
veteran had a second confrontation with another boss, in 
which he almost cut the boss throat with a saw.  Following 
the veterans marriage and the birth of his daughter, he 
returned to work as a nurse and had run-ins with the doctors.  
The veteran began working at the Vet center, following 
completion of his Masters degree in psychological counseling 
in December 1987.  

The social worker indicated that the veteran had a strong and 
deep relationship with his current wife and his daughter and 
spent as much time as possible with them.  The veteran also 
had a few long time friends who were fraternity brothers in 
college.  He had acquaintances and clients at work, with whom 
he was friendly, but did not spend time with them away from 
the work environment.  He did not belong to any social 
organizations or religious groups, as a matter of choice.  
The veteran indicated that he was grateful that his wife and 
daughter continued to live with him even though he was often 
unhappy and angry.  The social worker noted that the 
veterans spouse had stated that she and their daughter are 
afraid of the veteran as they had seen what he was capable of 
when angry.  

The social worker noted that the veteran exhibited no problem 
with memory, thought process or thinking disorder, mood or 
affect, delusions, or ability to understand questions or 
provide relevant responses.  The veteran stated that he had 
noticed some difficulty with memory in the previous two 
years.  The social worker indicated that the veteran was 
depressed and deeply troubled and felt personal 
responsibility for some of the pain and suffering in the 
world because of his deeds in Vietnam.  He indicated regular 
thoughts of suicide, but was torn between that and his 
devotion to his family.  He had received extensive 
psychological counseling from 1985 to 1997.  

The veteran indicated that his Vietnam experience both helped 
and hindered him at work, as he was able to fully understand 
and empathize with the veterans, but rekindled deep feelings 
of fear, anger, pain, terror, and rage.  Following discharge 
from the military, the veteran indicated that he had many 
disagreements and confrontations with those in authority.

The social worker concluded that the veteran appeared to have 
had a life of admirable achievement, but was a troubled man, 
disabled by his past experiences.  He stated that each and 
every day was difficult, with self-doubt, anxieties, 
occasional sleep difficulties, and problems with authority.  
The veterans wife and daughter love him, but fear him and he 
had made no lasting friendships since college (prior to 
military service).  The veteran saw no possibility of joy or 
living life.  The social worker stated that the veteran was 
moderately impaired socially by PTSD as evidenced by his 
almost constant anger, his disillusionment with life in 
general, his occasional sleep difficulties and nightmares, 
and the guilt he suffers for his actions in Vietnam.  The 
veteran was also moderately disabled industrially as 
evidenced by the emotional difficulties he suffered at work, 
listening to other combat veterans recount their Vietnam 
experiences.  The social worker noted the opinion of the 
veterans supervisor, who stated that the veterans work 
exacerbated his own PTSD, causing a vicious circle for the 
veteran.  

Analysis

As discussed above, the Board will evaluate the veterans 
service-connected PTSD under both the current and former 
rating criteria.  

The evidence of record shows that, although the veteran has 
been steadily employed by the Vet Center, his employment has 
been affected by his PTSD.  The VA examiner in March 1998 
noted that the veteran had maintained steady employment at 
the Vet Center as a counselor for other veterans with PTSD.  
However, the examiner indicated that this position was 
detrimental to the veterans future mental health as it 
exacerbated his anger response.  The VA examiner encouraged 
the veteran to obtain other relevant employment.  Although 
the veteran had qualified to be a licensed therapist, he had 
not completed the application due to frustration with the 
system and inability to concentrate on study.  The VA social 
worker in March 1998, indicated that the veteran had several 
confrontations with supervisors during his employment history 
since discharge from service.  He noted that the veterans 
military experiences helped and hindered him in his current 
position, as he was able to empathize with other veterans, 
but rekindled his own PTSD symptoms.  The social worker noted 
the opinion of the veterans supervisor that that veterans 
work exacerbated his PTSD, and caused a vicious cycle for the 
veteran.  He concluded that the veterans was moderately 
disabled industrially due to emotional difficulties stemming 
from the nature of his work.  The veterans supervisor 
indicated that there were times when the veteran could not 
perform his duties, and he had at one time taken thirty days 
off.  The supervisor had observed angry outbursts, depression 
and withdrawal from other employees.  He indicated that the 
veterans work efficiency was effected and there were periods 
when the veteran had to leave early due to inability to 
perform his duties.  S.A. and H.V., both of whom treated the 
veteran, indicated that his military experiences continued to 
impair his professional life.  The evidence of record shows 
the veterans PTSD causes a definite industrial impairment 
and intermittent periods of inability to perform occupational 
tasks.  The veterans current position is the source of some 
of his symptomatology, but that very symptomatology prevents 
him from obtaining more beneficial employment.  

As to the veterans social impairment, the VA examiner in 
March 1998 indicated that the veterans short fuse and 
frequent blow-ups caused his wife and daughter to be afraid 
of him.  The veterans thought processes were focused on how 
his experiences in Vietnam had affected, among other facets, 
his relationship with his family and friends.  He did 
maintain some friendships and played in a small combo for 
recreation.  The VA social worker in March 1998 stated that 
the veteran had a strong and deep relationship with his wife 
and daughter and had some long-time friends.  However, the 
veteran did not belong to any social organizations, and was 
feared by his wife and daughter.  The social worker indicated 
that the veteran was moderately impaired socially due to his 
PTSD.  The veterans spouse described in detail the situation 
in their family caused by the veterans anger and other 
symptoms.  She indicated that she could not describe the 
enormity of his anger at the smallest thing.  The veteran had 
become violent with a landlord and had punched holes in the 
doors and walls with his fists due to this anger.  She and 
the veteran do not sleep together as insomnia and bad dreams 
disturb his sleep.  She indicated that both she and their 
daughter were on guard around the veteran and in fear of him.  
The veteran indicated to his spouse that he did not want to 
live any longer.  She stated that the veterans depression 
caused him to either lie in bed or leave without a word.  
S.A. and H.V. indicated that the veterans depressed moods, 
anxiety and rage affected his marital and social 
relationships.  The VA examiner in June 1996 noted that the 
veteran avoids certain holiday celebrations and certain 
movies as they cause a negative reaction.  He avoided 
socializing with veterans, except as necessary by his 
employment, and tried to isolate himself.  The evidence of 
record shows a definite impairment in establishing and 
maintaining effective and wholesome relationships with 
people.  

The medical and other evidence of record indicates that the 
veteran exhibits depressed mood, anxiety, suspiciousness, 
panic attacks, and chronic sleep impairment.  The evidence 
does not show flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, or impaired abstract 
thinking.  The veterans military experiences and PTSD 
continue to impair his professional life.  In his current 
position, the veterans experiences help him to understand 
those he counsels, but the stories related to him by other 
veterans exacerbate his condition.  He exhibits an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  Although he and his 
wife have managed to remain married despite their 
difficulties, the evidence is clear that the veterans anger, 
depression, and sleep impairment have impaired this 
relationship.  The Board notes that, although both the 
veterans work and home life have been affected by his PTSD 
symptomatology, he has maintained these relationships for 
many years.  

The Board is of course cognizant of GAF scores in the range 
of 61-70, which is indicative of mild impairment.  However, 
it is the conclusion of the Board that the evidence of record 
supports an evaluation of 30 percent under the current 
Schedule.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

The evidence of record supports a 30 percent evaluation under 
the old Schedule as well.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  The veteran has demonstrated a definite 
impairment in maintaining wholesome relationships with 
people, especially with his wife and daughter.  His 
flexibility and reliability in his employment creates an 
industrial impairment as well.  As S.A. indicated, the 
veterans difficulties are met with some understanding at the 
Vet Center, but that does not eliminate the effect that the 
veterans condition has on his ability to complete his 
duties.  As noted above, the GAF score is consistent with 
mild PTSD, but the Board believes that the other evidence of 
record, discussed in detail above, is more consistent with 
PTSD which is distinct, unambiguous and moderately large in 
degree.  See O.G.C. Prec. 9-93 (November 9, 1993).   

Although the veteran, in his June 1997 substantive appeal, 
specifically requested a 30 percent rating for PTSD, in 
fairness the Board has also reviewed the evidence to see if 
an even higher rating may be assigned.   The Board has 
concluded that a higher rating is not warranted by the 
evidence of record.  Applying the criteria in the current 
VA Schedule for Rating Disabilities, the Board has not 
identified such problems as flattened affect, speech patterns 
indicative of psychiatric symptomatology, difficulty in 
understanding complex commands, memory problems and the like, 
and the veteran does not appear to contend that he has such 
problems.  Moreover, the veterans social and industrial 
impairment is not considerable as required for an 
evaluation of 50 percent under the old Schedule.  He has 
maintained both the relationship with his wife and his 
employment for many years, even though these facets of his 
life are affected to some degree by his PTSD.  In short, 
although as discussed above the veteran has difficulties 
relating to his service-connected PTSD, these are not of such 
severity as to warrant a 50 percent rating.     

For the reasons and bases discussed above, the Board finds 
that an increased evaluation for PTSD, 30 percent, is 
warranted in this case.  


ORDER

Entitlement to an increased evaluation of 30 percent for PTSD 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



  The Court of Veterans Appeals has stated the word "definite", as used in the old schedular criteria for a 30 
percent evaluation, is a qualitative term rather than a quantitative term.  Hood v. Brown, 4 Vet. App. 301, 303 
(1993).  However, the degree of impairment, which would lead to an award at the 30 percent level, can be 
quantified.  Cox v. Brown, 6 Vet. App. 459, 461 (1994).  In a precedent opinion, dated November 9, 1993, 
the VA General Counsel concluded that "definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  Definite represents a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  VA, including the Board, 
is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 3.101 
(1998).  Words such as mild, "considerable" and severe" were not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. 4.6 (1998).  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, 
is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1998).
  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness. citing the American 
Psychiatric Associations DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).
  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Veterans Appeals held that regarding a 
claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation. The Court also stated that it follows that such a claim remains in controversy 
"where less than the maximum available benefits are awarded." Id. at 38.
 
- 2 -
